                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-6018-DMG (PLAx)                                     Date     May 27, 2021

Title Anheuser-Busch, LLC v. State Farm Mutual Automobile Insurance                   Page     1 of 1
      Company, et al.


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
          NONE PRESENT                                                NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE

         On September 5, 2019, the Court ordered the parties participate in a mediation
conference. [Doc. # 19.] As required by the Court's March 29, 2021 Order, a joint status report
re settlement was due at the time of the filing of trial documents. [Doc. # 47.] To date, a joint
status report re settlement has not been filed.

        IT IS HEREBY ORDERED that the parties show cause in writing no later than June 3,
2021, why sanctions should not be imposed for failure to comply with the Court’s Order. The
filing of a joint status report re settlement by the deadline will be deemed a satisfactory response.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
